Eu Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El automóvil de la demandante venía del este por la calle Loíza. El automóvil de los demandados venía del sur por la Avenida de Diego. Hubo un choque y el automóvil de la demandante fue lanzado contra un poste en la esquina noroeste de la intersección de las dos calles, sufriendo ave-rías. La apelante entabló demanda fundada en negligencia y reclamaba la suma de $525. La Corte de Distrito de Sara *779Juan resolvió el litigio a favor de los demandados y el caso se halla ante nos en virtud de un recurso de apelación.
La corte inferior halló que la prueba era confusa y contradictoria. Los testigos de cada una de las partes decían que la otra guiaba a una velocidad vertiginosa e indebida. No obstante, la corte encontró por la prueba del propio chauffeur de la demandante que al acercarse al cruce de las calles no redujo su velocidad, y dijo que en su deposición la Sra. de Hostos había manifestado que dicho chauffeur aumentó la velocidad porque creyó que podía pasar. El chauffeur estaba bajo la impresión de que el accidente se debió al hecho .de que el otro automóvil no se paró siendo su deber hacerlo así. En su deposición la Sra. de Hostos, además, decía que el automóvil de la demandante venía como un rayo. A pesar de las diferencias existentes en la prueba, la corte creyó la deposición de la Sra. de Hostos.
La corte resolvió que ambos chauffeurs fueron negligen-tes porque ninguno de ellos al acercarse al cruce tomó las precauciones debidas. Entre otras cosas la corte dijo que el chauffeur de los demandados procedió erróneamente al doblar hacia la izquierda para evitar el choque. El doblar hacia la izquierda para evitar un accidente por sí solo difícilmente podría constituir negligencia, ya que sería un acto de emergencia. Lo que la corte probablemente quiso decidir fué que ambos chauffeurs debieron haber reducido la velocidad al acercarse al cruce. La corte resolvió que la obligación de tomar precauciones al pasar un cruce no era un deber impuesto únicamente a una de las partes, sino que era un deber mutuo.
 La teoría del apelante fué que su chauffeur llegó al cruce primero y que por tanto tenía derecho a pasar antes que el otro. Tenemos idea, a juzgar por la prueba, de que en determinado momento antes del choque, si cada uno de los automóviles hubiese ido a la misma velocidad, el carro de los demandados hubiera llegado al cruce primero. *780Es cierto que no podría ser la ley en ningún sitio que cuando las partes tienen iguales derechos al acercarse a un cruce que ninguna de ellas, aumentando su velocidad, pueda obli-gar a la otra a pararse.
Sin embargo, la ley en Puerto Rico no es que por el he-cho de que una persona probablemente llegue a un cruce primero que otra, tenga el derecho de esperar que todo el mundo se pare; ni que no sería culpable de negligencia contributoria si bajo tales circunstancias trata de cruzar con rapidez.
Por el contrario, aun si una persona tiene claramente la vía franca, debe acercarse a un crude con cuidado y a cierto grado de velocidad, con suficiente lentitud para evitar un accidente. Si el chauffeur de la demandante hubiese ido a una velocidad moderada, entonces tal vez tendría razón en su contención, pero las conclusiones de la corte son ad-versas a la demandante sobre este punto. La jurispruden-cia aplicable puede hallarse comenzándose en 12 Corpus Juris, 960, y más especialmente para los casos recientes una nota en 37 A.L.R. 509 como suplemento a una anota-ción en 21 A.L.R. 988. Citamos el texto de la nota:
“El mero hecho de que un vehículo tenga el derecho a pasar por una calle o por el cruce de una carretera antes que otro, no exime al conductor del vehículo así favorecido, del deber de ejercer el de-bido cuidado para evitar un choque en el cruce.”

La sentencia apelada dehe confirmarse.